ATTORNEY GRIEVANCE COMMISSION                                                   *     IN THE
OF MARYLAND
                                                                                *     COURT OF APPEALS

v.                                                                              *     OF MARYLAND

                                                                                *     Misc. Docket AG No. 64

DAVID FERNANDO MORENO                                                           *     September Term, 2020


                                                                     ORDER

                   Upon consideration of the Joint Petition for 60-Day Suspension by Consent filed by

the Attorney Grievance Commission of Maryland and the Respondent, David Fernando

Moreno, pursuant to Maryland Rule 19-736, in which the Respondent admits that he violated

Rules 1.1, 1.3, 1.4, 1.16, and 8.4(d) of the Maryland Attorneys’ Rules of Professional

Conduct, it is this 4th day of January, 2021


                   ORDERED, by the Court of Appeals of Maryland, that the Respondent, David

Fernando Moreno, be and hereby is immediately suspended from the practice of law for a

period of 60 days; and it is further


                   ORDERED, that the Clerk of this Court shall remove the name of David Fernando

Moreno from the register of attorneys in this Court, and certify that fact to the Trustees of

the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in

this State in accordance with Maryland Rule 19-761.

Pursuant to Maryland Uniform Electronic Legal Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document
is authentic.

                    Suzanne Johnson
                                                                         /s/ Robert N. McDonald
                    2021-01-04 16:18-05:00                                    Senior Judge


Suzanne C. Johnson, Clerk